 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3
   EMMET P. ONG (NYBN 4581369)
 4 Assistant United States Attorney

 5          1301 Clay Street, Suite 340S
            Oakland, California 94612-5217
 6          Telephone: (510) 637-3929
            Facsimile: (510) 637-3724
 7
            E-mail: emmet.ong@usdoj.gov
 8
   Attorneys for Defendant
 9 UNITED STATES DEPARTMENT OF JUSTICE

10
                                     UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   THE CENTER FOR INVESTIGATIVE         )                 Civil Action No. 3:18-cv-04852-JCS
     REPORTING and AARON SANKIN,          )
15                                        )
          Plaintiffs,                     )
16                                        )                 JOINT CASE MANAGEMENT STATEMENT
       v.                                 )                 AND [PROPOSED] ORDER TO CONTINUE
17                                        )                 CASE MANAGEMENT CONFERENCE
     UNITED STATES DEPARTMENT OF JUSTICE, )
18                                        )
          Defendant.                      )
19                                        )
                                          )
20

21          Pursuant to the Court’s order dated November 30, 2020, Dkt. No. 59, the parties submit this joint
22 case management statement in this Freedom of Information Act (“FOIA”) case.

23          On December 30, 2020, the FBI notified Plaintiffs that it has drawn down the physical presence
24 of its FOIA staff (RIDS) to mitigate the spread of COVID-19. Because RIDS personnel cannot process

25 records remotely, the draw down has resulted in a 50% reduction in processing capacity. To that end,

26 the FBI is currently processing Plaintiffs’ request at the rate of 250 pages per months rather than the

27 agreed-upon rate of 500 pages per month. The FBI agrees to provide Plaintiffs with a status update on

28
     JT. CMC STMT. AND [PROPOSED] ORDER TO CONTINUE CMC
     NO. 3:18-CV-04852-JCS                        1
 1 the operating capacity of RIDS by February 12, 2021. The parties will continue to work cooperatively,

 2 as they have throughout the litigation, to resolve issues informally, including the most recent disruptions

 3 caused by COVID-19.

 4          Accordingly, the parties stipulate and jointly request that the case management conference set for

 5 January 29, 2021, be continued until March 12, 2021. The parties will provide the Court with a joint

 6 case management statement by March 5, 2021. The parties respectfully submit that this is the most

 7 efficient manner in which to proceed and will conserve both the parties’ and the Court’s resources.

 8          IT IS SO STIPULATED.

 9

10 DATED: January 22, 2021                               Respectfully submitted,

11                                                       DAVID L. ANDERSON
                                                         United States Attorney
12
                                                         /s/ Emmet P. Ong*
13
                                                         EMMET P. ONG
14                                                       Assistant United States Attorney

15                                                        Attorneys for Defendant United States Department
                                                         of Justice
16

17 DATED: January 22, 2021

18                                                       /s/ D. Victoria Baranetsky
                                                         D. VICTORIA BARANETSKY
19
                                                         Attorney for Plaintiffs The Center for
20                                                       Investigative Reporting and Aaron
                                                         Sankin
21
                                                         *In compliance with Civil Local Rule 5-1(i)(3), the
22                                                       filer of this document attests under penalty of
                                                         perjury that concurrence in the filing of the
23                                                       document has been obtained from the other
24                                                       Signatory.

25

26

27

28
     JT. CMC STMT. AND [PROPOSED] ORDER TO CONTINUE CMC
     NO. 3:18-CV-04852-JCS                        2
 1                                         [PROPOSED] ORDER

 2         Pursuant to stipulation of the parties, it is hereby ORDERED that the case management

 3 conference currently set for January 29, 2021 is continued until March 12, 2021. The parties shall

 4 provide a joint case management statement by March 5, 2021.

 5

 6 DATED:__________________

 7
                                                               HON. JOSEPH C. SPERO
 8                                                        United States Chief Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     JT. CMC STMT. AND [PROPOSED] ORDER TO CONTINUE CMC
     NO. 3:18-CV-04852-JCS                        3
